DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims foreign priority to DKPA202070298 filed on 05/08/2020.

Information Disclosure Statement
The information disclosure statements (IDS) dated 04/30/2021 and 11/18/2021 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Claim Objections
Claim 25 is objected to because of the following informalities:  the sentence "oral care agents for oral care benefits including bad breath, plaque, gingivitis, whitening , or combinations of two or more thereof." is improper. (Bad breadth, for example, is not a “benefit”). Appropriate correction is required.
The examiner recommends replacing the above with “oral care agents for whitening teeth or for the treatment of bad breath, plaque, or gingivitis, or for combinations of two or more thereof” or similar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 1-15, 18, 20, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Khankari et al. (U.S. Patent 6,024,981).
Khankari teaches a hard compressed rapidly dissolvable dosage form adapted for direct oral dosing and minimizing grit in the mouth of the patient (col.2, lines 5-41). The dosage comprises an active ingredient and a matrix including a non-directly compressible filler (Khankari at claim 1) and further describes that the filler can be a non-directly compression sugar alcohol (Khankari at claim 17) ranging from about 25% to about 95% the weight of the composition (Khankari at claim 14).  Khankari further teaches that the 85% of directly compressible fillers have an average particle size of less than 100 microns (Khankari Column 9 lines 44-61). Khankari teaches the use of directly compressible sugar alcohols (Khankari column 9, lines 1-30; column 13, lines 8-14) like mannitol (Khankari column 9 lines 49-50) and non-directly compressible sugar alcohols such as mannitol and sorbitol (Khankari column 9 line 62 – column 10 line 3).  Khankari teaches that the active may be pharmaceutical ingredients, vitamins, minerals and dietary supplements (Column 4 lines 35-65). Khankari also teaches the use of cellulosic materials as a coating material (Column 6 lines 3-15).  
Khankari differs from the presently rejected claims because Khankari does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Khankari teaches the use of directly compressible and non-directly compressible sugar alcohol particles as powders before tableting but does not specifically teach a combination of the two types of sugars together. However, given the disclosure of each component individually it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present application to have selected and combined the known components for their known function with predictable results. MPEP §2143 and §2144.06(I).
	 Regarding claims 1-14, 18, 20, 29-30 it would be prima facie obvious to combine the directly compressible sugar alcohols and non-directly compressible sugar alcohols for the purpose of filling or sweetening because both are known in the art to be sweeteners and fillers and both are taught by Khankari as being used in the powder of the composition. See MPEP §2144.06. One would be motivated to use a combination of ingredients suggested by Khankari in order to provide a tablet which dissolves rapidly with minimum grit. It would have been prima facie obvious to select a combination of sweeteners and fillers for inclusion into the dosage form at the amounts and particle sizes taught by Khankari. MPEP 2143 and MPEP 2144.05(I). 
With regards to the ranges in claims 1-14 and 29-30, Khankari teaches a range of 25% to 95% of the weight of the composition. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range of the sweeteners or fillers based on the overlapping ranges provided in Khankari. See MPEP§2144.05(I). 
Regarding claim 15, Khankari teaches the use of non-directly compressible sugar alcohols in place of smaller directly compressible sugars to improve dissolving or feel in the mouth without sacrificing the structure of the composition (Khankari at column 9)
Regarding claim 28, Khankari teaches the use of silicon dioxide in example 10, and teaches the use of cellulosic materials as a coating material (Khankari at column 6 lines 3-15).

B) Claims 16-17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khankari et al. (U.S. Patent 6,024,981) in further view of Virtanen et al. (U.S. Patent 5,536,526).
The teachings of Khankari are discussed above. Khankari teaches an active, non-directly compressible sugar alcohols and directly compressible sugar alcohols, the size of the non-directly compressible sugar alcohol being less than 100 microns, and that the non-directly compressible sugar alcohol is about 25% to 95% the weight of the composition.
	Khankari differs from claim 16 because Khankari fails to teach the use of granulated sugar alcohol particles. 
Virtanen et al. teaches a free flowing compressible granulate comprising 94% to 98% xylitol (Virtanen at claim 1) which produces a cooling effect (Virtanen at column2 lines 48-46), 1% to 5% other polyols or combinations of polyols such as sorbitol (Virtanen at claim 4), mannitol, lactitol, maltitol, or isomalt (Virtanen at claims 3 and 9). Where the average particle size is between 100 microns and 1000 microns (Virtanen at claim 7).  Virtanen mentions a known ratio in the art between xylitol and sorbitol as between 1:1 and 0.43:1(Virtanen at column 5 lines 1-15) but prefers a predominantly xylitol composition. Virtanen further teaches that xylitol may stimulate the production of saliva and reduce plaque (Virtranen at column 2 lines 29-37).
Virtanen does not teach the inclusion of an active agent. 
	Regarding claims 16-17 and 19, it would be prima facie obvious to combine the directly compressible sugar alcohols, non-directly sugar alcohols, and granulated sugar alcohols for the purpose of filling and sweetening given each are recognized by the prior art for this purpose. See MPEP §2144.06. One would be motivated to use a combination of non-directly compressible, directly compressible sugars, and granulated sugar alcohol particles in order to provide a desired dissolution rate of dissolving and feel the mouth. One would be further motivated to add the granulated xylitol of Virtanen in order to provide saliva and reduce plaque.  
Regarding claim 23, Virtanen mentions a known ratio in the art between xylitol and sorbitol as between 1:1 and 0.43:1(Virtanen at column 5 lines 1-15)

C) Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Khankari et al. (U.S. Patent 6,024,981) and Virtanen et al. (U.S. Patent 5,536,526), in view of Olinger et al. (U.S. Patent 5,204,115).
The teachings of Khankari and Virtanen are discussed above. 
The combination Khankari and Virtanen differ from claim 22 because it fails to teach a cooling directly compressible sugar alcohol particle. 
Olinger et al. teaches a directly compressible free flowing xylitol granulate with an average particle size of up to 500 microns (Olinger at claim 1), and teaches that xylitol provides a cooling effect (Olinger at column 2 lines 40-48). Olinger further teaches that the average particle size of the milled xylitol is between about 40 to about 120 microns (Olinger at claim 35) or about 50 to about 90 microns (Olinger at claim 36) and that the xylitol comprises 90 to 99% of the weight of the composition (Olinger at column 6 lines 26-35). Olinger also teaches a directly compressible granulate comprising mannitol, lactitol, sorbitol, or isomalt (Olinger at claim 37).  Olinger teaches the inclusion of a sweetener (Olinger at claims 11 and 12).
Regarding claim 22 it would be prima facie obvious to a person having ordinary skill in the art formulating the dosage of Khankari and Virtanen prior to the filing of the instant application to include the xylitol of Olinger in the non-granulated particles, thereby providing the user with a cooling sensation upon administration. See MPEP §2144.06 and MPEP 2143. One would be motivated to use a combination of non-directly compressible xylitol for its cooling properties as taught by Olinger as well as its saliva production and plaque reduction taught by Virtanen.

D) Claims 21-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Khankari et al. (U.S. Patent 6,024,981) in view of Boghani et al. (U.S. 2008/0063747 A1).
The teachings of Khankari et al are discussed above.
The teachings of Khankari differ from that of claims insofar as Khankari fails to disclose the specific use of zinc citrate, probiotics, or antiseptics as active agents. 
Boghani et al teaches a powder to be put on the outside of chewing gum to improve the flavor, and mouth feel of the gum (Boghani at [0003]). Boghani teaches the use of sugar bulking agents including sugar alcohols like sorbitol, erythritol, xylitol, mannitol, maltitol, and combinations thereof (Boghani at [0070]) and further teaches that sorbitol, erythritol, and xylitol can provide the perception of mouth hydration (aka saliva production) (Boghani at [0119-0121]). Boghani teaches that the powder can include sweeteners, flavors, breath fresheners, dental care ingredients, active ingredients, and mouth moistening ingredients (Boghani at [0060]). Boghani teaches the use of breath fresheners zinc citrate, zinc acetate, zinc gluconate, and probiotics in the powder (Boghani at [0086]) as well as essential oils like menthol (Boghani at [0085]).  
It would be prima facie obvious to one of ordinary skill in the art following the teachings of Khankari to use the actives of Boghani to provide the oral care benefits of freshening breathe given that Khankari teaches the use of pharmaceutical ingredients, vitamins, minerals and dietary supplements as actives and the actives of Boghani would be pharmaceutical ingredients and dietary supplements. See MPEP 2144(II).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I) Claims 1-20 and 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 8-13, 15, and 22-25 of copending Application No. 17/245,279. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/245,279 teaches a population of particles that include granulated sugar alcohol particles, directly compressible sugar alcohol particles that are not granulated and non-directly compressible sugar alcohol particles, wherein at least 80% the particle size of the non-directly compressible and directly compressible sugar alcohols is less than 500 microns, less than 300 microns or less than 250 microns.  17/245,279 further teaches that each of the sugars included in the population of particles as at least 20% by weight of the population of particles. 17/245,279 teaches that active agents; zinc active agents, oral hygiene actives, and antiseptic actives. These teaching meet the limitations of claims1-20 and 24-27 of the instant application. 
Regarding instant claim 1-14, ‘279 teaches a population of particles including the use of granulated sugar alcohol particles, directly compressible sugar alcohol particles that are not granulated, and non-directly compressible sugar alcohol particles [‘279 claim 4]. ‘279 further teaches that the population of particles is at least 20% of one type of sugar alcohol particles [‘279 claims 10-13], that the 80% of directly compressible not granulated sugar alcohol particles can have a size of less than 300 microns [‘279 claims 8-9], and that the 80% of non-directly compressible sugar alcohol particles can have a size of less than 250 microns [‘279 claims 5, 6, and 9]. 
Regarding instant claim 15, ‘279 teaches that the population of particles provides an improved mouthfeel compared to a powder mixture without the at least one of the at two types of sugar alcohol particles the improved mouthfeel including at least one of less sandy mouthfeel, less dusty mouthfeel, less roughness mouthfeel, less sticky or improved texture [‘279 claim 20].
Regarding instant claim 16-19, ‘279 teaches the use of granulated sugar alcohol particles, directly compressible sugar alcohol particles that are not granulated, and non-directly compressible sugar alcohol particles [‘279 claim 4].  
Regarding instant claim 20, ‘279 teaches the use of non-directly compressible sugar alcohol particles that are xylitol, maltitol, isomalt, mannitol, erythritol, and lactitol [‘279 claim 15]. 
Regarding claim 24, ‘279 teaches the use of zinc acetate, zinc gluconate, or zinc citrate [‘279 claim 22].
Regarding instant claim 25, ‘279 teaches the use of active ingredients with oral care benefits including bad breath, plaque, gingivitis, and whitening [‘279 claim 23].
Regarding instant claim 26, ‘279 teaches the use of probiotic agents [‘279 claim 24].
Regarding instant claim 27, ‘279 teaches the use of antiseptics including cetyl pyridinium chloride (CPC) and/or essential oils selected from the group consisting of cineole, menthol, methyl salicylate, and thymol [‘279 claim 25].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

II) Claims 1-19, 23-25, and 27-29 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 10-19, 21, 25-28, and 30 of copending Application No. 17/245,330. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/245,330 teaches a population of particles made of granulated sugar alcohols, directly compressible sugar alcohols, and non-directly sugar alcohols. 17/245,330 further teaches that this population of particles includes these alcohols in at least 20% by weight of the mixture, and at least 50% of the particles being below 250 microns. 17/245,330 teaches the use of non-directly compressible xylitol, maltitol, isomalt, erythritol, and lactitol. 17/245,330 discloses a weight ratio between directly and non-directly compressible sugars that is the same as in the instant application. 17/245,330 teaches the use of zinc-based actives or antiseptics actives and discloses the powder-based mouthwash which, treats bad breath, plaque, gingivitis, and whitens teeth. 17/245,330 also teaches the use flow promoters including silicon dioxide, rice hulls, and cellulosic fibers. These teaching meet the limitations of claims1-19, 23-25, and 27-29 of the instant application.
Regarding instant claims 1-14, 16-19, and 29 ‘330 teaches a population of particles wherein at least 20% one type of sugar alcohol that has a particle size with more than 80% of the particles being below 250 microns [‘330 claims 11, 12, 17, 18] and where the population of particles includes at least two types of sugar alcohol particles comprising granulated sugar alcohol particles [‘330 claims 13 14 and 19], non-directly compressible sugar alcohol particles [‘330 claims 13 15 and 19], and directly compressible sugar alcohol particles that are not granulated sugar alcohol particles [‘330 claims 14 15 and 19]. ‘330 further teaches that at least 20% of the population of the particles is directly compressible sugar alcohol particles [‘330 claim 16] and non-directly compressible sugar alcohol particles [‘330 claim 16].
Regarding instant claim 15, ‘330 teaches an improved mouth feel from powders without at least one of the at least two types of sugar alcohol particles with different particle sizes [‘330 claim 10]. 
Regarding instant claim 20, ‘330 teaches that non-directly compressible sugar alcohol particles can be xylitol, maltitol, isomalt, mannitol, erythritol, and lactitol [‘330 claim 21].
Regarding instant claim 23, ‘330 teaches a weight ratio of between 0.2 and 5 for non-directly compressible sugar alcohol particles and directly compressible sugar alcohol particles [‘330 claim 25].
Regarding instant claim 24, ‘330 teaches the use of zinc acetate and zinc gluconate [‘330 claim 26]. 
Regarding instant claim 25, ‘330 teaches the use of active ingredients with oral care benefits including bad breath, plaque, gingivitis, and whitening [‘330 claim 27].
Regarding instant claim 27, ‘330 teaches the use of antiseptics including cetyl pyridinium chloride (CPC) and/or essential oils selected from the group consisting of cineole, menthol, methyl salicylate, and thymol [‘330 claim 28].
Regarding instant claim 28, ‘330 teaches the use of flow promoting agents including silicon dioxide, rice hulls, and cellulosic fibers [‘330 claim 30].  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are presently allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        
                                                                                                                                                                                                        


/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612